 


 HR 583 ENR: Preventing Illegal Radio Abuse Through Enforcement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 583 
 
AN ACT 
To amend the Communications Act of 1934 to provide for enhanced penalties for pirate radio, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preventing Illegal Radio Abuse Through Enforcement Act or the PIRATE Act.  2.Pirate Radio Enforcement EnhancementsTitle V of the Communications Act of 1934 (47 U.S.C. 501 et seq.) is amended by adding at the end the following new section: 
 
511.Enhanced penalties for pirate radio broadcasting; enforcement sweeps; reporting 
(a)Increased general penaltyAny person who willfully and knowingly does or causes or suffers to be done any pirate radio broadcasting shall be subject to a fine of not more than $2,000,000.  (b)Violation of this Act, rules, or regulationsAny person who willfully and knowingly violates this Act or any rule, regulation, restriction, or condition made or imposed by the Commission under authority of this Act, or any rule, regulation, restriction, or condition made or imposed by any international radio or wire communications treaty or convention, or regulations annexed thereto, to which the United States is party, relating to pirate radio broadcasting shall, in addition to any other penalties provided by law, be subject to a fine of not more than $100,000 for each day during which such offense occurs, in accordance with the limit described in subsection (a).  
(c)Annual reportNot later than 1 year after the date of enactment of the PIRATE Act, and annually thereafter, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report summarizing the implementation of this section and associated enforcement activities for the previous fiscal year, which may include the efforts by the Commission to enlist the cooperation of Federal, State, and local law enforcement personnel (including United States attorneys and the United States Marshals Service) for service of process, collection of fines or forfeitures, seizures of equipment, and enforcement of orders.  (d)Enforcement sweeps (1)Annual sweepsNot less than once each year, the Commission shall assign appropriate enforcement personnel to focus specific and sustained attention on the elimination of pirate radio broadcasting within the top 5 radio markets identified as prevalent for such broadcasts. Such effort shall include identifying, locating, and taking enforcement actions designed to terminate such operations.  
(2)Additional monitoringWithin 6 months after conducting the enforcement sweeps required by paragraph (1), the Commission shall conduct monitoring sweeps to ascertain whether the pirate radio broadcasting identified by enforcement sweeps is continuing to broadcast and whether additional pirate radio broadcasting is occurring.  (3)No effect on remaining enforcementNotwithstanding paragraph (1), the Commission shall not decrease or diminish the regular enforcement efforts targeted to pirate radio broadcast stations for other times of the year.  
(e)State and local government authorityThe Commission may not preempt any State or local law prohibiting pirate radio broadcasting.  (f)Revision of Commission rules requiredThe Commission shall revise its rules to require that, absent good cause, in any case alleging a violation of subsection (a) or (b), the Commission shall proceed directly to issue a notice of apparent liability without first issuing a notice of unlicensed operation.  
(g)Pirate radio broadcasting database 
(1)In generalNot later than 90 days after the date of the enactment of this section, and semi-annually thereafter, the Commission shall publish a database in a clear and legible format of all licensed radio stations operating in the AM and FM bands. The database shall be easily accessible from the Commission home page through a direct link. The database shall include the following information: (A)Each licensed station, listed by the assigned frequency, channel number, or Commission call letters.  
(B)All entities that have received a notice of unlicensed operation, notice of apparent liability, or forfeiture order issued by the Commission.  (2)Clear identificationThe Commission shall clearly identify in the database— 
(A)each licensed station as a station licensed by the Commission; and  (B)each entity described in paragraph (1)(B) as operating without a Commission license or authorization.  
(h)Definition of pirate radio broadcastingIn this section, the term pirate radio broadcasting means the transmission of communications on spectrum frequencies between 535 and 1705 kilohertz, inclusive, or 87.7 and 108 megahertz, inclusive, without a license issued by the Commission, but does not include unlicensed operations in compliance with part 15 of title 47, Code of Federal Regulations..   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 